Per Curiam,
The able and ingenious argument of the learned counsel for defendant in this feigned issue has failed to convince us that there is any such error, in the rulings of the learned president of the common pleas, as requires a reversal of the judgment. On the contrary, an examination of the record, with special reference to the specifications of error, has satisfied us that his construction of the several acts of assembly relating to the questions involved in the issue, and his application of the law to the undisputed facts, are substantially correct.
In providing compensation for certain services of the county treasurer, there appears to be á casus omissus irunot specifically authorizing payment of commissions to the outgoing treasurer on moneys received by him, but not paid out to the parties entitled thereto during his term of office; and. also, in not allowing commissions to the incoming treasurer for services in disbursing said moneys paid over to him by his predecessor in office. It was necessary to bridge over the hiatus thus existing in each of these cases respectively; and we are not prepared to say that the mode in which it was accomplished by the court below was not as nearly correct as any that could have been adopted.
As to the item of $71.83, commissions of one per cent on $7,183.32, state tax on personal property for the year 1890, paid to the commonwealth by defendant in 1891, the court was clearly right in holding that he was not entitled thereto. The sum on which the commission is claimed was a past due debt *331by the comity to the commonwealth, and in paying that debt with the county funds defendant was serving his employer, and of course his services were fully compensated by his salary.
The questions presented by the several assignments of error, together with the rulings of the learned judge thereon, and his reasons for directing a verdict in favor of plaintiff for $5,321.30, and afterwards entering judgment thereon for that sum, sufficiently appear in his charge. Further comment is deemed unnecessary. Neither of the specifications of error is sustained.
Judgment affirmed.